DETAILED ACTION
This communication is in response to the amendment filed 11/10/2020.
Claims 1, 8 and 20 have been amended.
Claims 1-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020, 12/04/2020 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
(A)	Applicant’s arguments, see remarks, filed 11/10/2020, with respect to the rejection of independent claims 1, 8 and 15 under 35 U.S.C. § 103 as being unpatentable over Tidwell et al (U.S. Pat. 9,811,562), in view of Brandt et al. (U.S. Pat. 9,009,084) have been fully considered and are persuasive in light of the amendments made to the independent claims.  Therefore, the rejection of claims 1, 8 and 15 under 35 U.S.C. § 103 has been withdrawn. 
(B)	Applicant’s argument with respect to the dependent claims, 2-7, 9-14 and 16-21 under 35 U.S.C. § 103 have been fully considered and are persuasive for the § 103 has been withdrawn

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A computer-implemented method for processing consolidated platform information, i.e., system-defined and customer-defined consolidated platform information to identify one or more non-deployed security-relevant subsystems, i.e., a content delivery network (CDN) subsystem, a database activity monitoring (DAM) subsystem; a user behavior analytic (UBA) subsystem; an application program interface (API) subsystem, etc. nor a rank and recommendation feature, based upon an anticipated impact of the one or more non-deployed security-relevant subsystems on the security of the computing platform, i.e., the functionality/effectiveness of the non-deployed security-relevant subsystems and the anticipated manner in which their implementation may impact the functionality/security of the computing platform in the precise manner disclosed by the Applicant’s invention. 
The closest prior art discloses the following: 
Tcherichian et al. (US Pat. 9.948,678 B2) discloses a method and system for generating threat assessment rules that associate disparate events by collecting a 

Ward et al. (US Pat. 10,511,632 B2) discloses a system and method for monitoring an enterprise’s computer network and resources to identify any deficiencies associated with computer network and resources that are not adequately covered by the enterprise's security policies, wherein the system may enter policy enforcement event information into a policy learning log and generate a policy gap notification and transmit this notification to a policy management service to prompt a network administrator to take remedial action if appropriate.  Ward does not explicitly disclose generating via a Security Information and Event Management (SIEM) system, a system-defined consolidated platform information, from a plurality of security-relevant 

S. Bhatt, P. K. Manadhata and L. Zomlot, "The Operational Role of Security Information and Event Management Systems," in IEEE Security & Privacy, vol. 12, no. 5, pp. 35-41, Sept.-Oct. 2014, doi: 10.1109/MSP.2014.103 (Bhatt) discloses Security Incident and Event Management Systems (SIEM) utilized by a security operating center (SOC) to monitor security-related events from enterprise IT assets, including the IT network, perimeter defense systems and intrusion prevention devices, application servers, databases, and user accounts for potential indications of malicious behavior, both at the perimeter of the network and in the enterprise. Bhatt does not explicitly disclose generating via a Security Information and Event Management (SIEM) system, a system-defined consolidated platform information, from a plurality of security-relevant subsystems, i.e., CDN, DAM, UBA, API subsystems, obtaining a client-defined platform information from a client source, and a listing of one or more non-deployed security-relevant subsystems that includes a ranking/recommendation feature, based upon an anticipated impact of the one or more non-deployed security-relevant subsystems on the security of the computing platform in the precise manner disclosed by the Applicant’s invention.



Claim 15 discloses a computer system comprising a memory and a data processor for processing method steps that are substantively similar in scope to the invention of claim 1.  Claim 15 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492